Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
At the conclusion of a tier III disciplinary hearing, petitioner was found guilty of soliciting another inmate’s crime information, making false statements, counterfeiting and providing unauthorized legal assistance. Petitioner exhausted his administrative remedies and then commenced this CPLR article 78 proceeding challenging the determination.
We confirm. The misbehavior report, related confidential documentation and hearing testimony constitute substantial evidence to support the determination of guilt (see Matter of Arpa v David, 32 AD3d 1140, 1141 [2006]). With regard to the credibility of the confidential information, our review thereof satisfies us that it was sufficiently detailed and probative to permit the Hearing Officer to independently assess its reliability (see Matter of Catlin v Gouverneur Correctional Facility, 38 AD3d 1025,1026 [2007]). To the extent that petitioner offered exculpatory evidence and argued that the misbehavior report was authored in retaliation for his filing of a grievance, credibility issues were created for resolution by the Hearing Officer (see *1074Matter of Rizzuto v Goord, 36 AD3d 1124, 1124-1125 [2007]). Petitioner’s remaining claims have been examined and found to be lacking in merit.
Cardona, P.J., Crew III, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.